363 F.2d 36
66-2 USTC  P 9537
Douglas H. TANNER, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10478.
United States Court of Appeals Fourth Circuit.
Argued June 21, 1966.Decided June 24, 1966.

Thomas N. Chambers, Charleston, W. Va.  (Jackson, Kelly, Holt & O'Farrell, Charleston, W. Va., on brief), for petitioner.
Anthony Z. Roisman, Atty., Dept. of Justice (Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson and Melva M. Graney, Attys., Dept. of Justice, on brief), for respondent.
Before BOREMAN, BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM:


1
The Tax Court of the United States held1 that the Petitioner is not entitled to deduct, in computing his adjusted gross income for the taxable year 1962 under section 62(1) of the Internal Revenue Code of 1954, West Virginia individual income tax paid in that year on his business income derived primarily from his business as an accountant.  This decision is before us on petition for review.


2
We affirm on the opinion of the Tax Court.


3
Affirmed.



1
 45 T.C. 145, Atkins, Judge